                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )    NO. 3:13-cr-00154-1
 v.                                               )    JUDGE RICHARDSON
                                                  )
 THOMAS LAKE                                      )


                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant’s Motion for Early Termination of Supervised

Release. (Doc. No. 49, “the Motion). To summarize Defendant’s position, Defendant requests

early termination of his supervision because he contends that “he has demonstrated his ability to

be law abiding and avoid criminal behavior” and further supervision “is unnecessary and early

termination will allow him to have better employment and opportunities in life as well as spend

more time with his family and son.” (Id. at 1).

       The Government opposes Defendant’s request for early termination of supervision based

on representations made by Defendant’s probation officer. (Doc. No. 51). The probation officer

represented to the Government that “[D]efendant has been involved in domestic disputes with the

mother of his child, as well as his son” and “[D]efendant’s employment history has not been very

strong.” (Doc. No. 51).

       I. Background

       On August 21, 2015, Defendant pled guilty to knowingly possessing a firearm, specifically,

a Glock model 30, .45 caliber pistol, after having previously been convicted in any court of a crime

punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C. § 922(g)(1)

and 924. (Doc. No. 1; Doc. No. 37). On November 10, 2015, the Court sentenced Defendant to a

term of forty months’ imprisonment and a thirty-six month term of supervised release. (Doc. No.
43). On February 2, 2018, the Board of Prison released Defendant from custody and he promptly

began his term of supervised release. (Doc. No. 49 at 2). At the time of the filing of the Motion,

Defendant had served approximately nineteen months of the thirty-six months of supervised

release ordered by the Court pursuant to his post-sentence conditions. (Id. at 1).

        II. Law and Analysis

        Section 3583(e)(1) of Title 18, United States Code, permits early termination of supervised

release, after the expiration of one year of supervised release, if the Court is satisfied that such

action “is warranted by the conduct of the defendant released and the interest of justice.” Factors

to be considered in granting early termination include, to the extent applicable in a particular case:

(1) “the nature and circumstances of the offense and the history and characteristics of the

defendant”; (2) the need “to afford adequate deterrence to criminal conduct”; (3) the need “to

protect the public from further crimes of the defendant”; (4) the need “to provide the defendant

with needed education nor vocational training, medical care, or other correctional treatment”; (5)

the kinds of sentence and sentencing range established by the United States Sentencing

Commission for the applicable category of offense committed by the applicable category of

defendant; (6) any pertinent policy statement issued by the United States Sentencing Commission;

(7) “the need to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct”; and (8) “the need to provide restitution to any

victims of the offense.” 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), & (a)(7).

        In addition to these factors, federal judicial policy requires that courts consider the

following factors when evaluating the appropriateness of early termination of supervised release:

stable community reintegration, progressive strides toward supervision objectives, no aggravated



                                                      2
underlying convictions, no history of violence, no recent arrests, convictions, alcohol or drug

abuse, and no identifiable risk to public safety. Guide to Judiciary Policy, Vol. 83 § 380.10(b)

(2010).

          In this case, upon the application of the § 3553 factors, and considering the

recommendation of Defendant’s probation officer, the Court DENIES Defendant’s request for

early termination of supervised release. The Court acknowledges Defendant’s efforts to better

himself while on supervised release, specifically, his enrollment in a course to learn to service

HVAC units, and commends Defendant in that regard. Nevertheless, Defendant has not specified

how remaining on supervised release will create any significant particular burden for him that

would justify the Court’s termination of supervision.

          The Court has two observations regarding Defendant’s claim that further supervision “is

unnecessary and early termination will allow him to have better employment and opportunities in

life as well as spend more time with his family and son.” (Id. at 1). First, the assertion that further

supervision is “unnecessary” is conclusory, and Defendant’s conclusion that supervision is now

unnecessary does not necessarily follow from the asserted fact that Defendant thus far has been

law-abiding while on supervision; supervision can be “necessary” to help ensure that Defendant

stays that way, especially since 19 months on supervision is not a particularly long “test” period.

Second, Defendant has not explained how continued supervision will significantly decrease his

ability to pursue employment opportunities or spend more time with family members. The Court

understands that, like any personal obligations, conditions of supervised release can affect the ease

of securing and maintaining employment and spending time with family. But Defendant has failed

to explain why this effect is more than marginal or incidental in his case, or why he should be

relieved of this effect, which is just part and parcel of what supervised releasees everywhere deal



                                                      3
with on a daily basis.

       Moreover, the Court finds Defendant’s probation officer’s information regarding his

domestic violence to be concerning and relevant to its consideration of Defendant’s community

reintegration and history of violence, especially considering Defendant pled guilty to a crime

involving possession of a firearm.

       As such, the Court continues to view the thirty-six month term of supervised release as

sufficient but not greater than necessary to comply with the purposes of sentencing, and at this

time, finds that Defendant must continue to serve that term. In denying Defendant’s Motion, the

Court has considered all of the applicable factors set forth in 18 U.S.C. § 3553(a), but focuses

extensively on the “the nature and circumstances of the offense and the history and characteristics

of the defendant”; the need “to afford adequate deterrence to criminal conduct”; and the need “to

protect the public from further crimes of the defendant[,]” all of which point this Court to

continuing supervision as ordered.

       III. Conclusion

       The Court does not begrudge Defendant his request for early termination of supervised

release. And Defendant is entitled to his opinion that continued supervision is “unnecessary.” But

the Court is unpersuaded as to the validity of that opinion and the merits of that request. For the

reasons set forth above, the Court finds that neither “the conduct of the defendant” nor “the interest

of justice” justify early termination of supervised release under 18 U.S.C. § 3553(e)(1) in this case.

Therefore, Defendant’s Motion for Early Termination of Supervised Release (Doc. No. 49) is

DENIED.




                                                      4
IT IS SO ORDERED.




                    ____________________________________
                    ELI RICHARDSON
                    UNITED STATES DISTRICT JUDGE




                    5
